
	

114 HR 184 IH: Lumbee Recognition Act
U.S. House of Representatives
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 184
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2015
			Mr. Hudson (for himself and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To provide for the recognition of the Lumbee Tribe of North Carolina, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Lumbee Recognition Act.
		2.PreambleThe preamble to the Act of June 7, 1956 (70 Stat. 254), is amended as follows:
			(1)By striking and at the end of each clause.
			(2)By striking : Now, therefore, at the end of the last clause and inserting a semicolon.
			(3)By adding at the end the following new clauses:
				Whereas the Lumbee Indians of Robeson and adjoining counties in North Carolina are descendants of
			 coastal North Carolina Indian tribes, principally Cheraw, and have
			 remained a distinct Indian community since the time of contact with white
			 settlers;Whereas since 1885 the State of North Carolina has recognized the Lumbee Indians as an Indian
			 tribe;Whereas in 1956 the Congress of the United States acknowledged the Lumbee Indians as an Indian
			 tribe, but withheld from the Lumbee Tribe the benefits, privileges and
			 immunities to which the Tribe and its members otherwise would have been
			 entitled by virtue of the Tribe’s status as a federally recognized tribe;
			 andWhereas the Congress finds that the Lumbee Indians should now be entitled to full Federal
			 recognition of their status as an Indian tribe and that the benefits,
			 privileges and immunities that accompany such status should be accorded to
			 the Lumbee Tribe: Now, therefore,.
			3.Federal recognitionThe Act of June 7, 1956 (70 Stat. 254), is amended as follows:
			(1)By striking the last sentence of the first section.
			(2)By striking section 2 and inserting the following new sections:
				
					2.
						(a)Federal recognition is hereby extended to the Lumbee Tribe of North Carolina, as designated as
			 petitioner number 65 by the Office of Federal Acknowledgement. All laws
			 and regulations of the United States of general application to Indians and
			 Indian tribes shall apply to the Lumbee Tribe of North Carolina and its
			 members.
						(b)Notwithstanding the first section, any group of Indians in Robeson and adjoining counties, North
			 Carolina, whose members are not enrolled in the Lumbee Tribe of North
			 Carolina as determined under section 3(c), may petition under part 83 of
			 title 25 of the Code of Federal Regulations for acknowledgement of tribal
			 existence.
						3.
						(a)The Lumbee Tribe of North Carolina and its members shall be eligible for all services and benefits
			 provided to Indians because of their status as members of a federally
			 recognized tribe. For the purposes of the delivery of such services, those
			 members of the Tribe residing in Robeson, Cumberland, Hoke, and Scotland
			 counties in North Carolina shall be deemed to be residing on or near an
			 Indian reservation.
						(b)Upon verification by the Secretary of the Interior of a tribal roll under subsection (c), the
			 Secretary of the Interior and the Secretary of Health and Human Services
			 shall develop, in consultation with the Lumbee Tribe of North Carolina, a
			 determination of needs to provide the services to which members of the
			 Tribe are eligible. The Secretary of the Interior and the Secretary of
			 Health and Human Services shall each submit a written statement of such
			 needs to Congress after the tribal roll is verified.
						(c)For purposes of the delivery of Federal services, the tribal roll in effect on the date of the
			 enactment of this section shall, subject to verification by the Secretary
			 of the Interior, define the service population of the Tribe. The
			 Secretary’s verification shall be limited to confirming compliance with
			 the membership criteria set out in the Tribe’s constitution adopted on
			 November 16, 2001, which verification shall be completed within 2 years
			 after the date of the enactment of this section.
						4.
						(a)The Secretary may take land into trust for the Lumbee Tribe pursuant to this Act. An application to
			 take land located within Robeson County, North Carolina, into trust under
			 this section shall be treated by the Secretary as an on reservation trust acquisition under part 151 of title 25, Code of Federal Regulation (or a successor
			 regulation).
						(b)The tribe may not conduct gaming activities as a matter of claimed inherent authority or under the
			 authority of any Federal law, including the Indian Gaming Regulatory Act
			 (25 U.S.C. 2701 et seq.) or under any regulations thereunder promulgated
			 by the Secretary or the National Indian Gaming Commission.
						5.
						(a)The State of North Carolina shall exercise jurisdiction over—
							(1)all criminal offenses that are committed on; and
							(2)all civil actions that arise on, lands located within the State of North Carolina that are owned
			 by, or held in trust by the United States for, the Lumbee Tribe of North
			 Carolina, or any dependent Indian community of the Lumbee Tribe of North
			 Carolina.
							(b)The Secretary of the Interior is authorized to accept on behalf of the United States, after
			 consulting with the Attorney General of the United States, any transfer by
			 the State of North Carolina to the United States of any portion of the
			 jurisdiction of the State of North Carolina described in subsection (a)
			 pursuant to an agreement between the Lumbee Tribe and the State of North
			 Carolina. Such transfer of jurisdiction may not take effect until 2 years
			 after the effective date of the agreement.
						(c)The provisions of this section shall not affect the application of section 109 of the Indian Child
			 Welfare Act of 1978 (25 U.S.C. 1919).
						6.There are authorized to be appropriated such sums as are necessary to carry out this Act..
			
